DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 12/3/2020.  Claims 1-7 are pending for consideration in this Office Action.

Response to Amendment

The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/3/2020 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 3, the recitation of “...the controller subsequently changes the state of the bypass valve from the open state to the closed state upon detecting a change request to change a state of the bypass valve from an open state to a closed state; and determines whether an elapsed time period Tb of time elapsed since the start of facilitation processing is equal to or longer than a given time period T2 wherein facilitation processing continues if it is determined that the elapsed time period Tb is shorter than the time period T2 and facilitation processing ends if time period Tb is equal to or longer than T2,” renders the claim unclear because the recitation of “Tb” suggests a second elapsed time period.  However, the claim does not recite an elapsed time period “Ta”.  Additionally, the recitation of “T2” suggests a second time period.  However, the claim does not recite a time period “T1.”  Thus, the claim is unclear.  
For examination purposes, the limitation has been interpreted as - - the controller subsequently changes the state of the bypass valve from the open state to the closed state upon detecting a change request to change a state of the bypass valve from an Ta of time elapsed since the start of facilitation processing is equal to or longer than a given time period T1 Ta is shorter than the time period T1 and facilitation processing ends if time period Ta is equal to or longer than T1 

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (JPH11324951A) in view of Inoue et al. (JPH0626716A).

Regarding Claims 1 and 6, Sano teaches an air-conditioning device [fig 1] including a refrigerant circuit in which a compressor [1], an outdoor heat exchanger [4], an indoor heat exchanger [6] and an electronic expansion valve [5] are connected to one another via refrigerant piping [0021; fig 1], the air-conditioning device comprising: 
a bypass passage [at least the passage of defined by bypass holes 23a] communicatively connecting a middle compression chamber and a low pressure space, the middle compression chamber being a chamber to accommodate a refrigerant undergoing compression by the compressor, the low pressure space being a space to accommodate the refrigerant having a pressure lower than a pressure of the refrigerant in the middle compression chamber [0009-0012; fig 4]; 
a bypass valve [24, 26] to open or close the bypass passage [0009-0012]; and a controller [50; 0022]. 

starts restriction processing in which the degree of opening of the electronic expansion valve is corrected to a value that is less than the value set by the degree-of- superheat control based on a change from a closed state of the bypass valve to an open state of the bypass valve; and determines whether an elapsed time period Ta of time elapsed since the start of the restriction processing is equal to or longer than a given time period T1 wherein restriction processing continues if Ta is less than T1 and restriction processing ends if Ta is equal to or longer than T1.
 However, Inoue teaches a control device for an air conditioner [0001] having where a controller [at least controls means 51, 52, 53; fig 1] executes degree-of-superheat control in which a degree of opening of an electronic expansion valve [13] is set based on a degree of superheat of the refrigerant [0057] and where the controller
starts restriction processing  in which the degree of opening of the electronic expansion valve is corrected to a value that is less than the value set by the degree-of- superheat control based on a change from a closed state of the bypass valve to an open state of the bypass valve [0058; where when a reduced capacity operation is started normally controlled expansion valve 13 is restricted i.e. closed]; and determines whether an elapsed time period Ta of time elapsed since the start of the restriction processing is equal to or longer than a given time period T1 wherein restriction processing continues if Ta is less than T1 and restriction processing ends if Ta is equal to or longer than T1  [0059; where the restriction or closure of expansion valve 13 is continued until the combined time of 1 minute at ST4 and 3 minutes at ST6 have elapsed after which time the system is stopped].  Inoue teaches that it is known in the field of endeavor of refrigeration to restrict or close the expansion valve during a reduced capacity operation 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Sano to have where the controller executes degree-of-superheat control in which a degree of opening of the electronic expansion valve is set based on a degree of superheat of the refrigerant; and where the controller
starts restriction processing in which the degree of opening of the electronic expansion valve is corrected to a value that is less than the value set by the degree-of- superheat control based on a change from a closed state of the bypass valve to an open state of the bypass valve; and determines whether an elapsed time period Ta of time elapsed since the start of the restriction processing is equal to or longer than a given time period T1 wherein restriction processing continues if Ta is less than T1 and restriction processing ends if Ta is equal to or longer than T1 in view of the teachings of Kusuhara in order to prevent liquid compression caused by liquid flowing into the intake of the compressor.
For Clarity, in regard to Claim 6, the method as claimed is carried out during the normal operation of the apparatus of Sano as modified above.
 
Regarding Claim 4.
Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (JPH11324951A) and Inoue et al. (JPH0626716A) as applied to claim 1 above, and further in view of Ochiai et al. (JP2007198638A).

Regarding Claim 2, Sano, as modified, teaches the invention of Claim 1 above and Sano teaches a pressure detector [16] for detecting a pressure of a refrigerant that flows into the compressor [0004].  However, Sano does not explicitly teach where a condition for a start of the restriction processing is that the pressure as a result of the detection by the pressure detector is equal to or higher than a first given pressure.
However, Ochiai teaches a refrigerating apparatus [0001] where a condition for a start of a restriction processing is that the pressure as a result of the detection by a pressure detector [11] is equal to or higher than a first given pressure [0029] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. secures the cooling performance of the system [0006]. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Sano to have  where a condition for a start of the restriction processing is that the pressure as a result of the detection by the pressure detector is equal to or higher than a first given pressure in view of the teachings of Ochiai where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. secures the cooling performance of the system.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (JPH11324951A) and Inoue et al. (JPH0626716A) as applied to claim 1 above, and further in view of Inada et al. (JP2014129974A).

Regarding Claim 5, Sano, as modified, teaches the invention of Claim 1 above but does not teach an air conditioning apparatus for a railroad vehicle wherein the compressor is arranged such that the compressor is inclined relative to a horizontal plane.
However, Inada teaches a refrigerant circuit [0001] where a compressor [1] is arranged such that the compressor is inclined relative to a horizontal plane [0052; fig 3].  Inada also teaches that this arrangement allows sufficient oil to be supplied to the compression mechanism [0021].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Sano to have wherein the compressor is arranged such that the compressor is inclined relative to a horizontal plane in view of the teachings of Inada in order to allow sufficient oil to be supplied to the compression mechanism.
The recitation of "an air conditioning apparatus for a railroad vehicle" recited in the claim has been considered a recitation of intended use. The prior art structure as modified above is capable of preforming as intended. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation. MPEP 2114

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (JPH11324951A) and Inoue et al. (JPH0626716A) as applied to claim 6 above, and further in view of Kuroda et al. (JPH10220889A).

Regarding Claim 7, Sano, as modified, teaches the invention of Claim 6 above but does not explicitly teach a facilitation step of correcting, when a change request to change a state of the bypass valve from an open state to a closed state is detected, the degree of opening of the electronic expansion valve to a value that is greater than the value set in the degree-of-superheat control step.
However, Kuroda teaches a refrigeration cycle apparatus [0001] having a facilitation step of correcting, when a change request to change a state of the bypass valve from an open state to a closed state is detected [i.e. a state where the compressor is loading such as during a startup state], the degree of opening of an electronic expansion valve [190] to a value that is greater than the value set in the degree-of-superheat control step [0034-0036; where when a loading operation is requested the expansion valve is opened to a fully opened degree which is larger than a steady state opening degree based on measured superheat.  See also Drawing 1 below].
 Kuroda teaches that it is known in the field of endeavor of refrigeration to have the opening degree of the expansion valve opened to a value greater than a steady state value based on a degree of superheat control to suppress refrigerant noise generated in the vicinity of the expansion valve [0034].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Sano to have a facilitation step of correcting, when a change request to change a state of the bypass valve from an open state to a closed state is detected, the degree of opening of the electronic expansion valve to a value that is greater than the 


    PNG
    media_image1.png
    377
    789
    media_image1.png
    Greyscale


Drawing I

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (JPH11324951A) in view of Kuroda et al. (JPH10220889A).

Regarding Claim 3, Sano teaches an air-conditioning device [fig 1] including a refrigerant circuit in which a compressor [1], an outdoor heat exchanger [4], an indoor heat exchanger [6] and an electronic expansion valve [5] are connected to one another via refrigerant piping [0021; fig 1], the air-conditioning device comprising: 
a bypass passage [at least the passage of defined by bypass holes 23a] communicatively connecting a middle compression chamber and a low pressure space, the middle compression chamber being a chamber to accommodate a refrigerant 
a bypass valve [24, 26] to open or close the bypass passage [0009-0012]; and a controller [50; 0022].
Sano does not teach where the controller executes degree-of-superheat control in which a degree of opening of the electronic expansion valve is set based on a degree of superheat of the refrigerant, wherein 
the controller subsequently changes the state of the bypass valve from the open state to the closed state upon detecting a change request to change a state of the bypass valve from an open state to a closed state;
starts facilitation processing in which the degree of opening of the electronic expansion valve is corrected to a value that is greater than the value set by the degree- of-superheat control, and determines whether an elapsed time period Ta of time elapsed since the start of facilitation processing is equal to or longer than a given time period T1 wherein facilitation processing continues if it is determined that the elapsed time period Ta is shorter than the time period T1 and facilitation processing ends if time period Ta is equal to or longer than T1.
However, Kuroda teaches a refrigeration cycle apparatus [0001] having where a controller [fig 3] executes degree-of-superheat control in which a degree of opening of an electronic expansion valve [190] is set based on a degree of superheat of the refrigerant [0036], wherein 
the controller subsequently changes the state of the bypass valve from the open state to the closed state upon detecting a change request to change a state of the 
starts facilitation processing in which the degree of opening of the electronic expansion valve is corrected to a value that is greater than the value set by the degree- of-superheat control, and determines whether an elapsed time period Ta of time elapsed since the start of facilitation processing is equal to or longer than a given time period T1 [at least 24 to 30 seconds] wherein facilitation processing continues if it is determined that the elapsed time period Ta is shorter than the time period T1 and facilitation processing ends if time period Ta is equal to or longer than T1 [0034-0036; where when a loading operation is requested the expansion valve is opened to a fully opened degree which is larger than a steady state opening degree based on measured superheat and where the control continues until the startup time period elapses.  See also Drawing 1 above].
 Kuroda teaches that it is known in the field of endeavor of refrigeration to have the opening degree of the expansion valve opened to a value greater than a steady state value based on a degree of superheat control to suppress refrigerant noise generated in the vicinity of the expansion valve [0034].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Sano to have where the controller executes degree-of-superheat control in which a degree of opening of the electronic expansion valve is set based on a degree of superheat of the refrigerant, wherein the controller subsequently changes the state of the bypass valve from the open state to the closed state upon detecting a change request to change a state of the bypass valve from an open state to a closed state;
starts facilitation processing in which the degree of opening of the electronic expansion valve is corrected to a value that is greater than the value set by the degree- .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763